Citation Nr: 1141915	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left foot disorder.  

2.  Whether new and material has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left foot disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Harris, Attorney-at-Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland. 

As indicated on the title page of this decision and as discussed below, while the RO limited the issue of service connection for a psychiatric disorder to only PTSD, the Board has expanded the issue to include the broader issue of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  

The issue of entitlement to service connection for a right shoulder disorder is referred to the RO for appropriate action.  The Board notes that the RO denied service connection for a right shoulder disorder on the basis that new and material had not been received to reopen the previously denied claim in April 2008.  The Veteran was notified of this decision in May 2008 and did not appeal.  Thus, the decision became final.  In a February 2011 letter, the Veteran's attorney again raised the issue of service connection for a right shoulder disorder on the basis that new evidence had been submitted in the form of a September 2010 statement from the Veteran's private physician.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of service connection for a left knee disorder and the newly reopened claims of service connection for a left foot disorder and an acquired psychiatric disorder, to include PTSD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a left foot disorder in February 2004.  The Veteran was notified of this decision in March 2004 and did not appeal.

2.  Evidence received since the denial of service connection for a left foot disorder raises the reasonable possibility of substantiating the claim.

3.  The RO denied service connection for depression, to include a mental condition, and PTSD, in February 2004.  The Veteran was notified of this decision in March 2004 and did not appeal.

4.  Evidence received since the denial of service connection for depression, to include a mental condition, and PTSD raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating determination denying service connection for a left foot disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left foot disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 

3.  The February 2004 rating determination denying service connection for depression, to include a mental condition, and PTSD, became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").   The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Left Foot

In February 2004, the RO denied service connection for a bilateral foot disorder.  In denying service connection, the RO noted that service records showed treatment for a contusion of the left foot in August 1967.  The RO indicated that there was no evidence of  treatment for a foot disorder since discharge.  It further observed that the August 2003 VA examination provided a diagnosis of pes planus but there was no evidence of treatment for this condition while in service.  

The Veteran was notified of this decision in March 2004 and did not perfect his appeal.  Thus, the decision became final.  

Evidence received subsequent to the February 2004 rating determination includes private and VA treatment records and the testimony of the Veteran at his February 2011 hearing.  

In a statement received from the Veteran's private physician, E.R., M.D., in September 2011, it was noted the service records revealed a possible fracture from dropping a 50 gallon drum on the Veteran's foot.  It was indicated that the Veteran continued to have tenderness based upon his findings.  Dr. R. stated that it was his impression that the Veteran had ongoing left foot dysfunction which was at least as likely as not related to injuries while in service.  

At the time of his February 2011 Travel Board hearing, the Veteran testified that a 50 gallon drum fell on his left foot while in service.  He stated that he received treatment for his left foot about two or three times while in service.  The Veteran reported that his left foot continued to bother him to the present day.  He described having pain in his left foot and indicated that he had had surgery at the VAMC to remove a bone spur where the bone had not healed correctly.  He noted that he had not sustained any injuries to his foot subsequent to service.  

The basis for the prior denial was that there was no relation between any diagnosed foot disorder and the Veteran's period of service.  The statement received from the Veteran's private physician indicates that it is his belief that the Veteran's ongoing foot problems are related to his period of service.  Moreover, the Veteran has indicated that he has had foot pain since service and that he recently had foot surgery.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of service connection for a left foot disorder is reopened.
Psychiatric Disorder, to include PTSD

In a February 2004 rating determination, the RO denied service connection for depression, to include a mental condition, and PTSD.  In denying service connection for depression, to include a mental condition, the RO indicated that there was no indication of the Veteran being treated for depression while in service.  It observed that evidence from the Veteran's private physician, A. R., M.D., indicated that the Veteran had been his patient since 1999 and that he had been treated for anxiety and depression.  It also noted that evidence from the Veteran's private physician, J. M., M.D., noted depression linked to conflicts in the workplace.  It was also observed that an August 2003 VA examination diagnosed the Veteran as having opiate dependence.  The RO denied service connection on a direct basis because there was no evidence of treatment in service.  It denied service connection for depression on a presumptive basis because there was no evidence of a diagnosis within one year of discharge.  

The RO denied service connection for PTSD indicating that evidence from Dr. R. noted treatment for depression and anxiety.  The RO further stated that evidence from Dr. M. indicated treatment for depression linked to conflicts in the workplace.  It also observed that evidence from M., R., H., and S. dated in May 2001 noted treatment for depression.  The RO noted that progress notes from the VAMC in Washington provided a diagnosis of PTSD which the Veteran stated was due to combat.  It also indicated that the VA examination provided a diagnosis of opiate dependence with no evidence demonstrating the presence of a major psychopathology linked to service.  The RO found that there was no evidence that the Veteran engaged in combat nor was there evidence that a stressful experience occurred.  

The Veteran was notified of the denials in March 2004 and did not perfect his appeal.  Thus, the decisions became final.  

Evidence received subsequent to the February 2004 denial includes VA and private treatment records; statements from the Veteran's friends and family; statements from the Veteran's attorney; and testimony from the Veteran at his February 2011 Central Office hearing.  

Among the items received was a September 2005 statement from a social worker at the Washington, DC, VAMC, who indicated that the Veteran had come to the Partial Hospitalization Program of the Washington, DC, VAMC in March 2005.  He noted that the Veteran's diagnoses were PTSD with severe depression and depression with psychotic features.  He reported that the Veteran had been hospitalized twice since starting the program for PTSD symptoms that became exacerbated and caused him to decompensate to the point that he could only be re-stabilized on an inpatient psychiatric ward.  He noted that the Veteran's PTSD symptoms began immediately following a very tragic and fatal war game episode while on active duty training.  

In a December 2010 letter, a staff psychiatrist at the Washington VAMC indicated that the Veteran had been under his care since March 1968 for PTSD related to a traumatic noncombat incident which occurred in the Army when a serious attempt was made on the Veteran's life.  He noted that the Veteran's symptoms of PTSD were chronic and severe and included nearly constant hypervigilance, nightmares related to the incident occurring several times per week, frequent intrusive recollections of the incident, depressed mood and irritability. 

Also added to the record was a March 2011 letter from another attending psychiatrist at the Washington VAMC who stated that the Veteran began receiving treatment at their facility in May 1992.  It was noted that since this date he had seen many psychiatrists and psychologists for treatment of PTSD and depression.  He stated that he was the Veteran's most recent treating psychiatrist.  The psychiatrist noted that the Veteran had been transferred to his care from the psychiatrist who had previously treated the Veteran, who the Board observes wrote the December 2010 letter above, had retired.  He indicated that the Veteran's diagnoses were PTSD and major depressive disorder.  He noted that in reviewing the available psychiatric records from the Washington VAMC he believed that it was at least as likely as not that the Veteran's PTSD was related to the incident while in service.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, is reopened.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims of whether new and material evidence has been received to reopen the claim for a left foot disorder and a psychiatric disorder, to include PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on the questions of whether new and material evidence has been submitted to reopen the claims of service connection for a left foot disorder and a psychiatric disorder, to include PTSD, further assistance is not required to substantiate that element of the claim.

ORDER

New and material evidence has been received to reopen the Veteran's claim of service connection for a left foot disorder.  To this extent, the appeal is granted. 

New and material evidence has been received to reopen the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  To this extent, the appeal is granted. 


REMAND

As it relates to the newly reopened claim of service connection for a left foot disorder, additional development is required prior to further appellate review with regard to the newly reopened claim.  While the Veteran's private physician indicated that the Veteran's ongoing left foot problems were related to his period of service, he did not provide any rationale for his opinion.  As such the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left foot disorder and its relationship, if any, to his period of service, to include any injury sustained in service.  

As it relates to the claim of service connection for a left knee disorder, the Board notes that service treatment records reveal that the Veteran was seen with complaints of problems with his left knee on at least three separate occasions.  

At the time of a March 2008 VA examination, the Veteran was diagnosed as having degenerative joint disease of the left knee.  The examiner did not render an opinion as to the etiology of any current left knee disorder at that time.

In a July 2010 treatment report from the Veteran's private physician, it was indicated that the Veteran was there for review of a MRI that had been performed on his left knee.  MRI results revealed a possible labral partial ACL tear.  Dr. Rabbitt stated that the Veteran had ongoing left knee dysfunction secondary to his service-connected injuries.  Dr. Rabbitt did not provide any rationale for his opinion.  

At his February 2011 hearing, the Veteran testified as to having swelling and weakness of his left knee since service.  The Veteran also testified as to having received treatment at the Washington, DC, VA Medical Center for his knee in the 1970s and 1980s.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  While the Veteran was afforded a VA examination in March 2008, the examiner did not render an opinion as to the etiology of any current left knee disorder, and its relationship, if any, to the Veteran's period of service.  

As it relates to the newly reopened claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board, at the time of the February 2011 hearing, expanded the issue of service connection from PTSD to a psychiatric disorder, to include PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has been diagnosed as having major depressive disorder and depression.  Under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  The Court stated that first, the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The Court further stated that a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).  Second, VA must assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Id. at 335-336.  

With respect to personal assaults, 38 C.F.R. § 3.304(f) notes that for a PTSD claim based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  As the Veteran's claim does not involve fear of hostile military activity, the new stressor verification changes are not implicated in the present claim. 

The Board further notes that the Veteran, at the time of his February 2011 hearing, indicated that he had received treatment for left knee and left foot problems at the Washington, DC, VAMC in the 1970s and 1980s.  

The Board further observes as it relates to the Veteran's claim for a psychiatric disorder, to include PTSD, the Veteran's current treating psychiatrist indicated that the Veteran had received treatment for PTSD and depression since May 1992.  

In this regard, the Board does note that the Veteran's attorney has indicated, as it relates to the claim for a psychiatric disorder, that records do exist from the 1980s and 1990s but these records are pertaining to the Veteran's drug abuse which is not of issue and the treatment records would not be submitted.  

The Board disagrees with this determination as it appears to be in direct contrast with the letter received from the Veteran's treating physician.  To attempt to clear up this contrast, an attempt should also be made to obtain any treatment records for a psychiatric disorder from 1968 to the present.  

Simply stated, the Veteran's attorney is informed that the Board wants all available medical records.  In this regard, it is important for the Veteran (and his attorney) to understand that the Veteran's credibility with the Board is a key issue in this case.  If the Board believes that the Veteran is withholding medical records, this will have a negative impact on the credibility determination.     

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran and his attorney are informed that the Board requires all medical records from the Veteran since he was discharged from active service.  He should provide the RO with a copy of those records and/or provide the RO with sufficient information for the RO to obtain those records.  The Board specifically wants to know when he was treated for the disabilities at issue at the VAMC in Washington DC.

2.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder made be made available to the examiner for review in conjunction with the examination and must be reviewed prior to rendering any opinions, with said review being noted in the report.  As it relates to the left knee, the examiner is requested to render the following opinions: 

(a) Does the Veteran currently have a left knee disorder?  If so, what is the etiology of this disorder and is it at least as likely as not (50 percent or more) related to service? 

(b) Did the Veteran have any left knee disorder at the time of his entrance into active service in August 1966, and if so, what was the nature of this disability? 

(c) If the Veteran entered service with a left knee disorder, did this disorder increase in severity during service and if so, did the increase in severity represent simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying condition or did the increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder? 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for VA examination to determine the etiology of any current left foot disorder.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner and the examiner must note such review in his report.  Following examination, the examiner is to provide the following opinion:  Is it at least as likely as not (50 percent probability or greater) that any current left foot disorder is related to the Veteran's period of service?  Detailed rationale for each opinion must be provided. 

5.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran's attorney should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


